In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Kings County (Deutsch, J.H.O.), entered January 29, 2003, which, after a hearing to determine whether the financial provisions of the parties’ separation agreement were enforceable, in effect, granted the defendant’s motion to dismiss certain of her claims for equitable distribution and support as barred by the separation agreement and, in effect, denied that branch of her motion which was for judgment on her cause of action to vacate the financial provisions of the separation agreement.
Ordered that the order is affirmed, with costs.
A separation agreement which is fair on its face will not be set aside absent fraud, duress, overreaching, or unconscionability (see Christian v Christian, 42 NY2d 63, 71-73 [1977]; Davella v Davella, 8 AD3d 424, 425 [2004]; Strangolagalli v Strangolagalli, 295 AD2d 338 [2002]). Here, the plaintiff failed to demonstrate any ground to set aside the financial provisions of the parties’ separation agreement. Thus the Supreme Court properly determined that the agreement was enforceable (see Levine v Levine, 56 NY2d 42 [1982]; Warren v Rabinowitz, 228 AD2d 492 [1996]). Smith, J.P., Crane, Mastro and Skelos, JJ., concur.